FILED
                            NOT FOR PUBLICATION                            OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FAIR POLITICAL PRACTICES                          No. 12-16165
COMMISSION, an agency of the State of
California,                                       D.C. No. 2:12-cv-00093-GEB-
                                                  CKD
               Plaintiff - Appellee,

  v.                                              MEMORANDUM*

WILLIAM EISEN,

               Applicant-in-intervention -
Appellant,

UNITED STATES POSTAL SERVICE,

               Defendant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Willaim Eisen appeals pro se from the district court’s order denying his

motion to intervene in a Freedom of Information Act action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the denial of intervention as of right.

Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 896 (9th Cir.

2011). We affirm.

      The district court properly denied Eisen’s motion for intervention as of right

under Fed. R. Civ. P. 24(a)(2) because Eisen failed to demonstrate a significant

protectable interest in the action. See id. at 897 (setting forth four-part test for

determining intervention as of right, and explaining that to demonstrate a

significant protectable interest, the proposed intervener “must establish that the

interest is protectable under some law and that there is a relationship between the

legally protected interest and the claims at issue”); United States v. Alisal Water

Corp., 370 F.3d 915, 919 (9th Cir. 2004) (“The party seeking to intervene bears the

burden of showing that all the requirements for intervention have been met.”).

      AFFIRMED.




                                            2                                      12-16165